SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). Court decision regarding Withholding Income Tax on remittances for the payment of vessel charters Rio de Janeiro, November 5, 2012 – Petróleo Brasileiro S.A. – Petrobras, in reference to the case concerning the Withholding Income Tax – IRRF on remittances for the payment of vessel charters from 1999 to 2002, was communicated today of the unfavorable decision rendered by the 29 th Federal Court of Rio de Janeiro. Petrobras filed a suit on March 1 st , 2012 aimed at annulling the debt assessed by the Federal Revenue Service in Administrative Case No. 18471.001620/2003-36, which requires the Withholding Income Tax levied on remittances made from January 1999 to December 2002 for the charter payment of platforms belonging to companies located in countries with favored taxation. Petrobras obtained an injunction on March 12 th , 2012 from the Regional Federal Court of the 2 nd Region, which suspended the enforceability of the debt until the final judgment of the case. Today, Petrobras was communicated of the unfavorable decision rendered by the judge who denied the requests formulated in the case. Petrobras is assessing how to appropriately challenge this decision with its legal advisors and will appeal in the right moment. The company believes it is supported by the tax legislation, which assured it Income Tax exemption at the time of the facts. This contingency has been disclosed in the company’s Financial Statements, with an expected loss classified as possible and estimated amount of R$ 4.783 billion. Petrobras does not have provisions for this case. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 5, 2012 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
